Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022, 03/01/2022, 11/17/2021, and 07/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A) and further in view of Ji et al. (US 20160150493, henceforth “Ji”).
Examiner’s note: in what follows, references are drawn to 3GPP TS 38.211  unless otherwise mentioned.
Regarding claim 22, 3GPP TS 38.211 teaches a method, comprising: generating a first synchronization sequence d1(n), wherein the first synchronization sequence d1(n) satisfies:

    PNG
    media_image1.png
    145
    397
    media_image1.png
    Greyscale

(Sequence generation:  

    PNG
    media_image2.png
    224
    498
    media_image2.png
    Greyscale

Chapter 7.4.2.2, pages [86-87]. The only difference is the addition of constant value of 
    PNG
    media_image3.png
    21
    58
    media_image3.png
    Greyscale
. Adding a constant value in the synchronization signal generation is an obvious over prior art 3GPP TS 38.211, since the result is expected. MPEP § 2144.05(III)(A) stated that "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).); and 
transmitting a first synchronization signal (The UE may assume that SS/PBCH blocks transmitted with the same block index on the same center frequency location are quasi co-located, Chapter  [7.4.3] page [88]. The missing/crossed out limitations will be discussed in view of Ji.).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
  However, Ji discloses, in analogous art, the missing/crossed limitations comprising: (1) transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n) (In the provided embodiment, transmission signals of the first synchronization signal and the second synchronization signal are transmitted using particular sequences, and the first synchronization signal and the second synchronization signal use different sequences which can be distinguished from each other, [0056]. This technique is used for transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Ji in order to make a more effective method by configuring self-synchronization in a predetermined area without any assistance from a BS when UE cannot receive a synchronization signal from the BS or is located beyond a coverage of the BS, or when the BS cannot operate due to an emergency or disaster situation, thus broadcast and unicast transmission are possible between the UEs based on the synchronization., see (Ji, [abstract].).
Claims 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A) and further in view of Ji et al. (US 20160150493, henceforth “Ji”), Zhang et al. (US 20190207797, henceforth “Zhang”).
Regarding claim 29, 3GPP TS 38.211 teaches an apparatus, comprising: 
(The missing/crossed out limitations will be discussed in view of Ji.); and 
(The missing/crossed out limitations will be discussed in view of Zhang.): 
generating a first synchronization sequence d1(n), wherein the first synchronization sequence d1(n) satisfies:
    PNG
    media_image1.png
    145
    397
    media_image1.png
    Greyscale

(Sequence generation:  

    PNG
    media_image2.png
    224
    498
    media_image2.png
    Greyscale

Chapter 7.4.2.2, pages [86-87]. The only difference is the addition of constant value of 
    PNG
    media_image3.png
    21
    58
    media_image3.png
    Greyscale
. Adding a constant value in the synchronization signal generation is an obvious over prior art 3GPP TS 38.211, since the result is expected. MPEP § 2144.05(III)(A) stated that "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).); and 
transmitting a first synchronization signal (The UE may assume that SS/PBCH blocks transmitted with the same block index on the same center frequency location are quasi co-located, Chapter  [7.4.3] page [88]. The missing/crossed out limitations will be discussed in view of Ji.).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) one or more processors, (2) a memory, wherein the memory stores a computer program executable by the one or more processors, and when the computer program stored in the memory is executed, the one or more processors execute operations comprising, (3) transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
  However, Ji discloses, in analogous art, the missing/crossed limitations comprising: (1) one or more processors (FIG. 12 item 1209 a controller), (3) transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n) (In the provided embodiment, transmission signals of the first synchronization signal and the second synchronization signal are transmitted using particular sequences, and the first synchronization signal and the second synchronization signal use different sequences which can be distinguished from each other, [0056]. This technique is used for transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Ji in order to make a more effective method by configuring self-synchronization in a predetermined area without any assistance from a BS when UE cannot receive a synchronization signal from the BS or is located beyond a coverage of the BS, or when the BS cannot operate due to an emergency or disaster situation, thus broadcast and unicast transmission are possible between the UEs based on the synchronization., see (Ji, [abstract].).
Zhang discloses, in analogous art, the missing/crossed limitations comprising: (2) a memory, wherein the memory stores a computer program executable by the one or more processors, and when the computer program stored in the memory is executed, the one or more processors execute operations comprising (A program product storing machine-readable instruction codes is further provided according to the present disclosure. The instruction codes, when being read and executed by a machine, can perform the method according to the embodiment of the present disclosure. Accordingly, a storage medium for carrying the above program product storing machine-readable instruction codes is also included in the present disclosure. The storage medium includes but is not limited to a floppy disk, an optical disc, a magneto-optical disk, a memory card, a memory stick or the like, [0215]-[0216].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Zhang in order to make a more effective method by effectively suppressing and eliminating Doppler frequency deviation and influence of a large-carrier frequency offset on performance of a timing synchronization system, thus improving estimation accuracy of timing synchronization parameters, see (Zhang, [abstract], [0042]).
Regarding claim 36, 3GPP TS 38.211 teaches (The missing/crossed out limitations will be discussed in view of Zhang.): 
 generating a first synchronization sequence d1(n), wherein the first synchronization sequence d1(n) satisfies:

    PNG
    media_image1.png
    145
    397
    media_image1.png
    Greyscale

(Sequence generation:  

    PNG
    media_image2.png
    224
    498
    media_image2.png
    Greyscale

Chapter 7.4.2.2, pages [86-87]. The only difference is the addition of constant value of 
    PNG
    media_image3.png
    21
    58
    media_image3.png
    Greyscale
. Adding a constant value in the synchronization signal generation is an obvious over prior art 3GPP TS 38.211, since the result is expected. MPEP § 2144.05(III)(A) stated that "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).); and 
transmitting a first synchronization signal (The UE may assume that SS/PBCH blocks transmitted with the same block index on the same center frequency location are quasi co-located, Chapter  [7.4.3] page [88]. The missing/crossed out limitations will be discussed in view of Ji.).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) a non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor of an apparatus, cause the apparatus to perform operations comprising, (2 transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (2) a memory, wherein the memory stores a computer program executable by the one or more processors, and when the computer program stored in the memory is executed, the one or more processors execute operations comprising (A program product storing machine-readable instruction codes is further provided according to the present disclosure. The instruction codes, when being read and executed by a machine, can perform the method according to the embodiment of the present disclosure. Accordingly, a storage medium for carrying the above program product storing machine-readable instruction codes is also included in the present disclosure. The storage medium includes but is not limited to a floppy disk, an optical disc, a magneto-optical disk, a memory card, a memory stick or the like, [0215]-[0216].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Zhang in order to make a more effective method by effectively suppressing and eliminating Doppler frequency deviation and influence of a large-carrier frequency offset on performance of a timing synchronization system, thus improving estimation accuracy of timing synchronization parameters, see (Zhang, [abstract], [0042]).
Ji discloses, in analogous art, the missing/crossed limitations comprising: (2) transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n) (In the provided embodiment, transmission signals of the first synchronization signal and the second synchronization signal are transmitted using particular sequences, and the first synchronization signal and the second synchronization signal use different sequences which can be distinguished from each other, [0056]. This technique is used for transmitting a first synchronization signal corresponding to the first synchronization sequence d1(n).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Ji in order to make a more effective method by configuring self-synchronization in a predetermined area without any assistance from a BS when UE cannot receive a synchronization signal from the BS or is located beyond a coverage of the BS, or when the BS cannot operate due to an emergency or disaster situation, thus broadcast and unicast transmission are possible between the UEs based on the synchronization., see (Ji, [abstract].).
Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A), Ji et al. (US 20160150493, henceforth “Ji”) and further in view of Zhang et al. (US 20190207797, henceforth “Zhang”).
Regarding claims 23, 30 and 37, 3GPP TS 38.211, MPEP § 2144.05(III)(A)  and Ji teach all the claim  limitations of claim 22, 29, and 36 respectively; and 3GPP TS 38.211 further teaches wherein the first synchronization sequence d1(n) is (The sequence   for the primary synchronization signal is defined in Chapter 7.4.2.2, pages [86-87]. The missing/crossed out limitations will be discussed in view of Zhang.), and 
wherein each sequence d3(n) of the third synchronization sequence set satisfies:

    PNG
    media_image4.png
    149
    377
    media_image4.png
    Greyscale

(Sequence generation:  

    PNG
    media_image2.png
    224
    498
    media_image2.png
    Greyscale

Chapter 7.4.2.2, pages [86-87].)
 As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) the first synchronization sequence d1(n) is a cyclic shift of any sequence d3(n) of a third synchronization sequence set.
  However, Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the first synchronization sequence d1(n) is a cyclic shift of any sequence d3(n) of a third synchronization sequence set (Furthermore, according to a preferred embodiment of the present disclosure, the second sub-sequences of the synchronization sequence signals transmitted from the wireless communication apparatuses have a cyclic shift relationship with each other, and cyclic shift values between the second sub-sequences may be different, [0050]. FIG. 8, sliding conjugate multiplication is performed on two different synchronization sequence signals, and the parameter of the relative propagation time delay difference m.sub.TOA is estimated by using the maximum of the absolute values of the sums acquired by summing the signals having subjected to the sliding conjugate multiplication in a range of one frame. As shown in FIG. 8, the received two synchronization sequence signals have the same first sub-sequences {a} and the second sub-sequences {b} which are different from each other but have the cyclic shift relationship with each other, [0119]. This technique is used for the first synchronization sequence d1(n) as a cyclic shift of any sequence d3(n) of a third synchronization sequence set.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Zhang in order to make a more effective method by effectively suppressing and eliminating Doppler frequency deviation and influence of a large-carrier frequency offset on performance of a timing synchronization system, thus improving estimation accuracy of timing synchronization parameters, see (Zhang, [abstract], [0042]).
Claims 24, 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A), Ji et al. (US 20160150493, henceforth “Ji”), Zhang et al. (US 20190207797, henceforth “Zhang”).
and further in view of Xing et al. (US 20150289216, henceforth “Xing”).
Regarding claims 24, 31 and 38, 3GPP TS 38.211, MPEP § 2144.05(III)(A), Zhang  and Ji teach all the claim  limitations of claim 23, 30, and 38 respectively; and 3GPP TS 38.211 further teaches  wherein the first synchronization sequence d1(n) is (The sequence for the primary synchronization signal is defined in Chapter 7.4.2.2, pages [86-87]. The missing/crossed out limitations will be discussed in view of Xing.).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) the first synchronization sequence d1(n) is different from each sequence d3(n) of the third synchronization sequence set.
  However, Xing discloses, in analogous art, the missing/crossed limitations comprising: (1) the first synchronization sequence d1(n) is different from each sequence d3(n) of the third synchronization sequence set (Fig. 1, Operation 100: transmit synchronization signals to a UE over a predetermined first time-frequency resource. Operation 110: transmit a supplementary synchronization signal different from the synchronization signals to the UE over a predetermined second time-frequency resource, [0055]-[0057]. It shall be noted that the generation of one supplementary primary synchronization sequence and one supplementary secondary synchronization sequence has been described above by way of an example. More than one different primary synchronization sequence and more than one different secondary synchronization sequence can be further generated as in the method above, [0111]. This technique is used for generating the first synchronization sequence d1(n) which is different from each sequence d3(n) of the third synchronization sequence set.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Xing in order to make a more effective method by enabling increasing transmission frequency of the synchronization signal even of the network coverage is poor, so that the terminal completes searching of the cell by performing the relevant detection on the same number of signals with reduced time, and decrease the amount of data buffered by the terminal, thus decreasing the requirements on the buffer of the terminal, see (Xing, [abstract]).
Claims 25, 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A) and further in view of Ji et al. (US 20160150493, henceforth “Ji”).
Regarding claims 25, 32 and 39, 3GPP TS 38.211, MPEP § 2144.05(III)(A)  and Ji teach all the claim  limitations of claim 22, 29, and 36 respectively; and 3GPP TS 38.211 further teaches generating a second synchronization sequence d2(n), wherein the second synchronization sequence d2(n) satisfies:

    PNG
    media_image5.png
    354
    529
    media_image5.png
    Greyscale

((There are 1008 unique physical-layer cell identities given by 

    PNG
    media_image6.png
    56
    333
    media_image6.png
    Greyscale
, Chapter [7.4.2.1], page [86].
Secondary synchronization signal: Sequence generation

    PNG
    media_image7.png
    312
    521
    media_image7.png
    Greyscale

Chapter 7.4.2.3, page [87]. The differences are 
    PNG
    media_image8.png
    22
    138
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    25
    179
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    31
    177
    media_image10.png
    Greyscale
.  Adding different constant values in the synchronization signal generation are obvious over prior art 3GPP TS 38.211, since the result is expected. MPEP § 2144.05(III)(A) stated that "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).); and 
transmitting a second synchronization signal (The UE may assume that SS/PBCH blocks transmitted with the same block index on the same center frequency location are quasi co-located, Chapter  [7.4.3] page [88]. The missing/crossed out limitations will be discussed in view of Ji.).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) transmitting a second synchronization signal corresponding to the second synchronization sequence d2(n).
  However, Ji discloses, in analogous art, the missing/crossed limitations comprising: (1) transmitting a second synchronization signal corresponding to the second synchronization sequence d2(n) (In the provided embodiment, transmission signals of the first synchronization signal and the second synchronization signal are transmitted using particular sequences, and the first synchronization signal and the second synchronization signal use different sequences which can be distinguished from each other, [0056]. This technique is used for transmitting a second synchronization signal corresponding to the second synchronization sequence d2(n).).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Ji in order to make a more effective method by configuring self-synchronization in a predetermined area without any assistance from a BS when UE cannot receive a synchronization signal from the BS or is located beyond a coverage of the BS, or when the BS cannot operate due to an emergency or disaster situation, thus broadcast and unicast transmission are possible between the UEs based on the synchronization., see (Ji, [abstract].).
Claims 26, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A), Ji et al. (US 20160150493, henceforth “Ji”), Zhang et al. (US 20190207797, henceforth “Zhang”)and further in view of Xing et al. (US 20150289216, henceforth “Xing”).
Regarding claims 26, 33, 40, 3GPP TS 38.211, MPEP § 2144.05(III)(A)  and Ji teach all the claim  limitations of claim 22, 29, and 36 respectively; and 3GPP TS 38.211 further teaches wherein: 
the second synchronization sequence d2(n) is (The sequence for the secondary synchronization signal is defined in Chapter 7.4.2.3, pages [87]. The missing/crossed out limitations will be discussed in view of Xing.), 
wherein the sequence d12(n) is (The sequence   for the secondary synchronization signal is defined in Chapter 7.4.2.2, pages [86-87]. The missing/crossed out limitations will be discussed in view of Zhang.), or 
the sequence d22(n) is a cyclic shift of a sequence d24(n) (Examiner’s note: Examiner addressed the first option of 3 options.); or 
generator polynomials corresponding to the second synchronization sequence d2(n) are different from generator polynomials corresponding to any sequence d4(n) of the fourth synchronization sequence set (Examiner’s note: Examiner addressed the first option of 3 options.); 
each sequence d4(n) of the fourth synchronization sequence set satisfies: 

    PNG
    media_image11.png
    95
    413
    media_image11.png
    Greyscale

the generator polynomials corresponding to the any sequence d4(n) of the fourth synchronization sequence set are:

    PNG
    media_image12.png
    149
    501
    media_image12.png
    Greyscale

(Sequence generation:

    PNG
    media_image7.png
    312
    521
    media_image7.png
    Greyscale

Chapter 7.4.2.3, page [87].  

    PNG
    media_image13.png
    89
    368
    media_image13.png
    Greyscale
, Chapter [7.4.2.1], page [86].).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) the second synchronization sequence d2(n) is different from each sequence d4(n) of a fourth synchronization sequence set, (2) the sequence d12(n) is a cyclic shift of a sequence d14(n).
  However, Xing discloses, in analogous art, the missing/crossed limitations comprising: (1) the second synchronization sequence d2(n) is different from each sequence d4(n) of a fourth synchronization sequence set (Fig. 1, Operation 100: transmit synchronization signals to a UE over a predetermined first time-frequency resource. Operation 110: transmit a supplementary synchronization signal different from the synchronization signals to the UE over a predetermined second time-frequency resource, [0055]-[0057]. It shall be noted that the generation of one supplementary primary synchronization sequence and one supplementary secondary synchronization sequence has been described above by way of an example. More than one different primary synchronization sequence and more than one different secondary synchronization sequence can be further generated as in the method above, [0111]. This technique is used for generating the second synchronization sequence d2(n) which is different from each sequence d4(n) of a fourth synchronization sequence set.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Xing in order to make a more effective method by enabling increasing transmission frequency of the synchronization signal even of the network coverage is poor, so that the terminal completes searching of the cell by performing the relevant detection on the same number of signals with reduced time, and decrease the amount of data buffered by the terminal, thus decreasing the requirements on the buffer of the terminal, see (Xing, [abstract]).
 Zhang discloses, in analogous art, the missing/crossed limitations comprising: (1) the sequence d12(n) is a cyclic shift of a sequence d14(n) (Furthermore, according to a preferred embodiment of the present disclosure, the second sub-sequences of the synchronization sequence signals transmitted from the wireless communication apparatuses have a cyclic shift relationship with each other, and cyclic shift values between the second sub-sequences may be different, [0050]. FIG. 8, sliding conjugate multiplication is performed on two different synchronization sequence signals, and the parameter of the relative propagation time delay difference m.sub.TOA is estimated by using the maximum of the absolute values of the sums acquired by summing the signals having subjected to the sliding conjugate multiplication in a range of one frame. As shown in FIG. 8, the received two synchronization sequence signals have the same first sub-sequences {a} and the second sub-sequences {b} which are different from each other but have the cyclic shift relationship with each other, [0119]. This technique is used for the sequence d12(n) is a cyclic shift of a sequence d14(n).).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Zhang in order to make a more effective method by effectively suppressing and eliminating Doppler frequency deviation and influence of a large-carrier frequency offset on performance of a timing synchronization system, thus improving estimation accuracy of timing synchronization parameters, see (Zhang, [abstract], [0042]).
Claims 27, 34, 41 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A) and further in view of Ji et al. (US 20160150493, henceforth “Ji”).
Regarding claims 27, 34, 41, 3GPP TS 38.211, MPEP § 2144.05(III)(A)  and Ji teach all the claim  limitations of claim 22, 29, and 36 respectively; and 3GPP TS 38.211 further teaches further comprising: 
determining a synchronization signal identity NID from a synchronization signal identity set (There are 1008 unique physical-layer cell identities given by 

    PNG
    media_image6.png
    56
    333
    media_image6.png
    Greyscale
, Chapter [7.4.2.1], page [86]. So, a synchronization signal identity NID is determined from this synchronization signal identity set.); and 
determining a first identity NID or a second identity NID based on the synchronization signal identity NID , wherein 
    PNG
    media_image14.png
    28
    236
    media_image14.png
    Greyscale

(The physical-layer cell identities given by 

    PNG
    media_image15.png
    116
    363
    media_image15.png
    Greyscale
, Chapter [7.4.2.3.1], page [87].  The difference is the constant value 336 instead of 112. Adding a different constant value in the synchronization signal generation is an obvious over prior art 3GPP TS 38.211, since the result is expected. MPEP § 2144.05(III)(A) stated that "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)
Claims 28, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.211 V15.1.0 (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15); 2018-03, henceforth “3GPP TS 38.211”) in view of  MPEP § 2144.05(III)(A), Ji et al. (US 20160150493, henceforth “Ji”) and further in view of Yavuz et al. (US 20130122917, henceforth “Yavuz”).
Regarding claims 28, 35, and 42, 3GPP TS 38.211, MPEP § 2144.05(III)(A)  and Ji teach all the claim  limitations of claim 27, 34, 41 respectively; and 3GPP TS 38.211 further teaches wherein the synchronization signal identity NID is determined by a first device, the synchronization signal identity set comprises one or more subsets (There are 1008 unique physical-layer cell identities given by 

    PNG
    media_image6.png
    56
    333
    media_image6.png
    Greyscale
, Chapter [7.4.2.1], page [86]. So, the synchronization signal identity set comprises one or more subsets.), and each subset of the one or more subsets separately indicates at least one of the following information: 
that  (The missing/crossed out limitations will be discussed in view of Yavuz.); 
that the timing reference of the first device is a second device that uses a network device as a timing reference (Examiner’s note: Examiner addressed first option of 5 options); 
HW 85884313US04Page 4 of 13that the timing reference of the first device is a satellite (Examiner’s note: Examiner addressed first option of 5 options); 
that the timing reference of the first device is a second device that uses a satellite as a timing reference (Examiner’s note: Examiner addressed first option of 5 options); or 
that the timing reference of the first device is the first device or a second device that is not synchronized with a network device or a satellite (Examiner’s note: Examiner addressed first option of 5 options).
As noted above, 3GPP TS 38.211 is silent about the aforementioned missing/crossed limitations of: (1) a timing reference of the first device is a network device.
 However, Yavuz discloses, in analogous art, the missing/crossed limitations comprising: (1) a timing reference of the first device is a network device (FIG. 5 at 502, a local timing or a local frequency can be synchronized to a master femto node. As described previously, this can include receiving in-band or out-of-band synchronization signals from the master femto node, and synchronizing according to the signals and/or information within the signals, [0075]-[0076]. So, a timing reference of the first device is a network device or femto node.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.211’s method by adding the teachings of Yavuz in order to make a more effective method by allowing the use of femto nodes for communicating in a cluster to synchronize timing or operating frequency to improve provided communication services, see (Yavuz, [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411 

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411